DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In independent claim 1, the inclusion of limitation, “the first conduit is positioned to allow providing the pressurized water for instant action on the water pump; wherein the water tank is not elevated above the toilet bowl, and the water pump is positioned proximal to the bowl and between the bowl and the floor, and wherein the toilet is configured such that when the valve from the pressurized input water source is opened, water is propelled from the water tank to the toilet bowel by the at least one pump, and instant action of the pressurized water on the at least one pump allows a flush of at least 6 liters per second,” along with other claim language was not found or fairly taught by the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/5/2022